The information in this case charged the defendant M. T. Epps with the crime of "communicating venereal disease", "to wit: syphilis", to Ruth Epps on or about August 6, 1938. The defendant, on his trial before a jury, was convicted. Motion for a new trial was filed and overruled on December 3, 1938. Thereupon the court sentenced the defendant to serve a term of two years in the state penitentiary at McAlester in accordance with the verdict of the jury.
On June 2, 1939, an appeal from the judgment was taken by filing in this court a petition in error with case-made *Page 461 
and proper proof of notices. No briefs have been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction and no brief in support of the petition in error is submitted, and no appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have examined the record and find that the information is sufficient to charge the offense of communicating a venereal disease. The evidence, though conflicting, is amply sufficient to sustain the judgment and sentence. On the record before us we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair and impartial trial.
The judgment of the lower court is accordingly in all things affirmed.
 *Page 1